Citation Nr: 1632056	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1948 to October 1954, and from May 1955 to September 1968.  He died in May 2011.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

By a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in April 2014, the appellant requested a Board video-conference hearing.  However, she withdrew the request in May 2015.  See 38 C.F.R. § 20.704(e).

This case was previously before the Board in January 2016, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The appeal was advanced on the Board's docket in December 2015, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.



REMAND

The appellant has advanced several theories in support of her appeal, to include that the Veteran's death from pulmonary fibrosis was related to exposure to jet fuel and/or asbestos during service, and that his death was attributable, at least in part, to sarcoidosis related to those same exposures.

Thus far, evidence has not been procured sufficient to support an award of service connection for the cause of the Veteran's death under any of those theories.  The evidence currently of record does not support of finding that sarcoidosis played a role in the Veteran's death, or that he was exposed to asbestos during service, and a VA physician has concluded in an uncontradicted medical opinion that the Veteran's death was not caused by or the result of in-service exposure to jet fuel.  In addition, there is no evidence that the Veteran had service in Vietnam that would give rise to a presumption of exposure to herbicides, so as to permit presumptive service connection for the coronary atherosclerosis (or possible chronic lymphocytic leukemia) that is shown to have contributed to his death.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).

However, there is another theory that has not yet been fully explored; namely, whether the Veteran's pulmonary fibrosis and/or atherosclerosis (and/or possible chronic lymphocytic leukemia) began in service.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In that regard, the evidence reflects that the Veteran complained of shortness of breath during service, to include at the time of his separation examination in September 1968.  He also variously complained of substernal discomfort, pressure in his chest, palpitation of his heart, and very occasional slight dizziness.  See service treatment records dated in October 1954, January 1959, September 1964, and March 1968.

In addition, the appellant, who married the Veteran in 1951, has offered her observations to the effect that the Veteran was unable to get a deep breath as far back as the late 1950s or early 1960s, and that his symptoms continued over the years, but that he did not seek medical help.  See, e.g., statement from the appellant dated in August 2012.  Under the circumstances, the Board finds it necessary to obtain a medical opinion with respect to the likelihood that any of the conditions identified as causing or contributing to the Veteran's death had their onset in service.  See, e.g., 38 U.S.C.A. § 5103A(a)(2) (2014); Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

It appears clear from the record that there is medical evidence outstanding that could be relevant to the appellant's claim.  The record reflects, for example, that the Veteran applied for disability (i.e., worker's) compensation under the Federal Employees' Compensation Act around 1989.  The record also reflects that he received care from a primary care provider; that he underwent a coronary artery bypass graft at United Hospital around 2006; and that he was seen for symptoms that included shortness of breath at Aspen Clinic in October 2010.  Because such records, if obtained, could bear on the outcome of the appellant's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to provide releases for relevant records of treatment from the Veteran's primary care provider, United Hospital, and Aspen Clinic, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If she provides the necessary releases, assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the appellant and her representative should be notified.

2.  Request from all appropriate source(s) a complete copy of any records gathered in connection with the Veteran's application for disability (i.e., worker's) compensation benefits under the Federal Employees' Compensation Act around 1989, to include any medical records that were considered in making a decision on the application.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the appellant and her representative should be notified.

3.  After the foregoing development has been completed to the extent possible, arrange to have a physician with appropriate experience review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that pulmonary fibrosis, coronary atherosclerosis, carotid atherosclerosis, and/or chronic lymphocytic leukemia/small lymphocytic leukemia had its onset in, or is otherwise attributable to, the Veteran's period of active service.

In so doing, the examiner should discuss the medical significance, if any, of the Veteran's in-service complaints of shortness of breath (in October 1954, September 1964, and March 1968); substernal discomfort (January 1959); pressure in his chest (September 1964); palpitation of his heart (September 1964); and very occasional slight dizziness (March 1968).  The examiner should also discuss the medical significance, if any, of the appellant's statements to the effect that the Veteran was unable to get a deep breath as far back as the late 1950s or early 1960s, and that his symptoms continued over the years, but that he did not seek medical help.

A complete medical rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

